Rich, J.:
This is an' action to recover damages claimed to have been sustained in consecpience of false representations and deceit, alleged to have been practiced by the appellants upon the plaintiff, inducing her, as the committee of her incompetent husband, to sell to others 483 shares of the capital stock of the Mason, Au and Magenheimer Confectionery Mannfácturing Company, owned by the incompetent, for the sum of $50,000. The capital stock of the corporation was divided into 1,500-shares of the par value of $100 each. The balance sheet of the corporation of July 1,-1899, which as to tangible assets is not disputed, states their value over and above indebtedness as $167,666.50, but of this amount a dividend of three per cent was declared and paid in July, which reduced the value of the assets of the corporation $4,500, and the book value of the stock,' at the time" of the sale in August, to $108.77 (plus) per share. Upon this balance sheet the value of the buildings was carried at $91,485.13. There was uncontradicted evidence in the case, given on the part of the plaintiff, that this value was excessive, and that the property would not bring at a sale more than two-thirds of that amount; but, eliminating this evidence from consideration, it is established that the book value of the stock at the time of the sale did not exceed $108.77 per share. The only evidence that the jury were warranted in considering in determining the value of the stock, that did not appear upon this balance sheet, was that establishing the value of the good will of the business, consisting of the.earnings and consequent dividend-producing power of the corporation for a series of *86years, which value the jiu;y fixed at $133.15 per share, amounting as a whole to $199,725.
The only evidence of the value of the good will outside of that furnished- by the earnings and dividend-producing power, appears' in the balance sheets from January 1, 1891, to and including July 1, 1895, during which time the corporation carried it as an asset at a valuation of $20,000.
Grood will is an element of value which the plaintiff was entitled to have considered by the jury in determining the value of her stock; no instructions were given to. the jury as to the rule to be applied in determining such value; it is, therefore, impossible to ascertain with any degree of accuracy the principle adopted in reaching their conclusion.
I do not see how it is possible to avoid the conclusion that the value so placed upon the good will was lai'gely. excessive. Upon the valuation of $20,000, placed upon the good will by the directors of the corporation (including plaintiff’s husband) during the years 1891 to 1895, the value of the good will of the plaintiff’s stock would be $6,440 instead of $64,695, fixed by the jury as its value.
' The average net yearly earnings of the corporation from January 1, 1891, to January 1, 1900 (a period of nine years) was $25,111.20. • After deducting interest on the value, of the good-will as found by the jury,, it will be found that it would require the application, of the entire net profits for more than thirteen years to reimburse a purchaser who paid the-sum allowed by the jury as the value of the good will, during which time he would receive no profits from his investment.
The option given Walton does not relieve this situation nor furnish competent evidence warranting the placing of so large a value upon the good. will. His option, which expired on June 1,1899, was conditioned upon his securing- a similar option from a majority of the candy manufacturers in'the United States. Had he succeeded in doing this and in creating a monopoly, it may be that the plant would have been worth, under such circumstances, the option price as an investment; but there is no evidence in this case warranting the assumption that the property had .an actual value equaling the sum stated in the option.
The industry of counsel has not resulted in the citation of any *87case in this country in which a specific rule for the determination of the value of good will is declared; no rigid and unvarying rule can be laid down by the courts in this class of cases. Each must be considered and. determined in the light of the facts surrounding and connected with it. Within proper limits the determination of such question must be left to the jury, but their conclusion must rest upon evidence legitimately tending to establish value and supporting their verdict.
Our courts have not adoptéd the rigid rule, established by the English courts, of limiting the value of good will to one year’s purchase of the net annual profits of the business calculated on an average of three years (Mellersh v. Keen, 28 Beav. 453) or that three years’ net profits of a business arbitrarily represents the value of its good will (Page v. Ratliffe, 75 L. T. Rep. 371), but on the contrary incline to the more equitable rule that the value of good will may be fairly arrived at by multiplying the average net profits ■ by a number of years, such number being suitable and proper, having reference to the nature and character of the particular business under consideration, and the determination of such proper number of years should be submitted to and determined by the jury as a question of fact, dependent upon the evidence before them in each action. It cannot be determined by courts as a question of law.
I am not aware of any principle of law, adopted by the courts of this or any other country, which would sustain a good will value of $199,725 in a case where the net value of the entire property and assets of the corporation amounted, at the most, to but $163,166.50; and where, as in this case, it is clearly apparent that the conclusion reached by the jury results in a verdict for excessive damages, the trial court should, upon motion,' set it aside and direct a new trial, and an appellate court has no alternative but to do so on an appeal from the order denying such motion.
Woodward and Jenks, JJ., concurred; GIaynor, J., concurred for reversal in separate memorandum; Hooker, J., being of opinion that the judgment should be reduced, and as so reduced affirmed.